243 F.2d 575
Margaret GRENAWALT, as Administratrix of the Goods, Chattelsand credits of Roy R. Grenawalt, Deceased,Plaintiff-Appellant,v.SOUTH AFRICAN MARINE CORPORATION, Limited, Defendant-Respondent.
No. 285, Docket 24314.
United States Court of Appeals Second Circuit.
Argued April 3, 1957.Decided April 18, 1957.

Thomas F. Frawley, New York City (Milton Neimark and Jacob Rassner, New York City, on the brief), for plaintiff-appellant.
James B. Magnor, of Kirlin, Campbell & Keating, New York City (Vernon S. Jones, of Kirlin, Campbell & Keating, New York City, on the brief), for defendant-respondent.
Before CLARK, Chief Judge, LUMBARD, Circuit Judge, and LEIBELL, District Judge.
PER CURIAM.


1
Affirmed on the findings and opinion of District Judge Weinfeld, D.C.S.D.N.Y., 130 F. Supp. 432.